
	
		III
		110th CONGRESS
		1st Session
		S. RES. 84
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Brownback (for
			 himself, Mr. Pryor,
			 Mr. Inhofe, Mr.
			 Coburn, and Mr. Ensign)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			March 1, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		
			March 23, 2007
			Considered and agreed to
		
		RESOLUTION
		Observing February 23, 2007, as the 200th
		  anniversary of the abolition of the slave trade in the British Empire, honoring
		  the distinguished life and legacy of William Wilberforce, and encouraging the
		  people of the United States to follow the example of William Wilberforce by
		  selflessly pursuing respect for human rights around the world.
	
	
		Whereas, at the age of 21, William
			 Wilberforce was elected to the House of Commons of Great Britain;
		Whereas
			 Mr. Wilberforce and his colleagues actively engaged in many initiatives with
			 the sole purpose of renewing British culture at the turn of the 19th century in
			 order to bring about positive social change;
		Whereas
			 Mr. Wilberforce advocated prison reform that equally respected justice and
			 human dignity, and encouraged reconciliation;
		Whereas
			 Mr. Wilberforce sought to improve the conditions for, and minimize the use of,
			 child laborers;
		Whereas
			 Mr. Wilberforce dedicated his life to ending the British slave trade and the
			 abolition of slavery despite forceful opposition;
		Whereas
			 Mr. Wilberforce was mentored by former slave trader and author of the hymn
			 Amazing Grace, John Newton, on the horrors and inhumanity of the
			 slave trade;
		Whereas
			 approximately 11,000,000 human beings were captured and taken from Africa to
			 the Western Hemisphere to be sold as commodities and forced into slavery and
			 bondage;
		Whereas
			 Mr. Wilberforce fought for 20 years in the House of Commons to pass legislation
			 banning the slave trade;
		Whereas, on February 23, 1807, Parliament
			 passed a bill banning the slave trade in the British Empire as a direct result
			 of the efforts of Mr. Wilberforce;
		Whereas
			 Mr. Wilberforce inspired and encouraged those who opposed slavery in the United
			 States, including political leaders like John Quincy Adams, and spread a
			 message of hope and freedom throughout the United States;
		Whereas
			 Mr. Wilberforce labored for 46 years to abolish the institution of slavery in
			 the British Empire, ceaselessly defending those without a voice in
			 society;
		Whereas, in 1833, Mr. Wilberforce was
			 informed on his death bed that the House of Commons had voted to abolish
			 slavery altogether;
		Whereas
			 section 102(a) of the Victims of Trafficking and Violence Protection Act of
			 2000 (22 U.S.C. 7101(a)) states that human trafficking is a contemporary
			 manifestation of slavery whose victims are predominantly women and
			 children;
		Whereas
			 the scourge of human slavery continues to pollute our world and assault human
			 dignity and freedom;
		Whereas, in 2006, the United States
			 Department of State estimated that between 600,000 and 800,000 men, women, and
			 children were trafficked across international borders for use as bonded
			 laborers or sex slaves, or for other nefarious purposes;
		Whereas
			 the International Labour Organization estimates that there are more than
			 12,000,000 people in forced labor, bonded labor, forced child labor, and sexual
			 servitude around the world, a number that is greater than the number of slaves
			 that existed at the time of Mr. Wilberforce’s death;
		Whereas
			 all people must continue to fight, as Mr. Wilberforce fought, for the true
			 abolition of slavery and for respect for human dignity in all aspects of modern
			 culture; and
		Whereas
			 the people of the United States should carry on the legacy of William
			 Wilberforce by working to end the modern slave trade, human trafficking, and
			 the degradation of human dignity: Now, therefore, be it
		
	
		That the Senate—
			(1)observes February 23, 2007, as the 200th
			 anniversary of the ban of the slave trade in the British Empire;
			(2)recognizes the positive impact William
			 Wilberforce had on renewing the culture of his day and ending the inhumane
			 practice of human slavery;
			(3)commends to the people of the United States
			 the example of William Wilberforce and his commitment to the values of inherent
			 human dignity and freedom, which reside in each and every human being;
			(4)encourages the people of the United States
			 to—
				(A)observe the 200th anniversary of the ban of
			 the slave trade in the British Empire;
				(B)reflect on William Wilberforce’s selfless
			 dedication to the fight against slavery and his commitment to the neediest in
			 society; and
				(C)commit themselves to recognize the value of
			 human life and human dignity; and
				(5)unequivocally condemns all forms of human
			 trafficking and slavery, which are an assault on human dignity that William
			 Wilberforce would steadfastly resist.
			
